 Case 3:17-cv-01362 Document 410 Filed 05/11/20 Page 1 of 5 PageID #: 8673



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01362

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________

CABELL COUNTY COMMISSION,

     Plaintiff,

v.                                      CIVIL ACTION NO. 3:17-01665

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
________________________________


                    MEMORANDUM OPINION AND ORDER

     Pending before the court is defendants’ motion to extend

court deadlines for a period of three months.         (ECF No. 347).

Plaintiffs oppose the requested extension. (ECF No. 388).

     According to defendants, discovery in this case has been

“hobbled” by the COVID-19 pandemic.       ECF No. 348 at 1.      In its

filings, defendants outline a number of ways in which discovery

has been hampered, see ECF Nos. 348 and 393, and the court need

not repeat them here.     The court has conferred with Special

Master Wilkes regarding the status of discovery in these cases.
 Case 3:17-cv-01362 Document 410 Filed 05/11/20 Page 2 of 5 PageID #: 8674



     Plaintiffs acknowledge that fact discovery is not yet

complete.   See ECF No. 388 at 5 (noting that, as of May 1, 2020,

“Cabell County Commission’s document production is now

substantially complete in compliance with the April 30th . . .

written discovery deadline.”) (emphasis added).          Plaintiffs

insist, however, that the case can be ready for trial on August

31, 2020.   See id. at 17 (“As Plaintiffs have previously noted,

large portions of the case are ready for trial now. . . .            Trial

can commence and [be] staged so that any clean-up discovery can

be completed during those proceedings or during the three-week

break in the schedule.”).

     On March 13, 2020, the President of the United States

declared a national emergency under the National Emergencies Act,

50 U.S.C. § 1601 et seq., in light of the COVID-19 pandemic.            The

impact of the pandemic is well-documented and, in order to lessen

the spread of the disease, a number of measures have been

instituted in this court, including the delay of in-court

proceedings.   See General Order, General Order # 3, and General

Order # 5 entered in In Re: Court Operations Under the Exigent

Circumstances Created by the COVID-19 Pandemic, No. 2:20-mc-00052

(S.D.W. Va. March 13, 2020, March 23, 2020, and April 14, 2020)

(Johnston, C.J.).    Furthermore, over the past couple of months, a

majority of states as well as the District of Columbia instituted

“stay-at-home” or similar orders in order to help contain the


                                    2
 Case 3:17-cv-01362 Document 410 Filed 05/11/20 Page 3 of 5 PageID #: 8675



spread of the virus.    Those restrictions are just now starting to

be lifted in certain states and localities.         It is anticipated

that the parties’ ability to obtain necessary discovery,

including the taking of depositions, will be greatly enhanced as

the aforementioned restrictions are eased.

     Given the foregoing, it is fair to say that the parties’

ability to complete discovery has been hampered to a degree.

Therefore, good cause does exist for a modest extension of the

schedule in this case.

     For these reasons, defendants’ motion is GRANTED in part and

DENIED in part and the deadlines in this case are amended as

follows:

     1.    Written/Document Discovery is to be completed by June

           12, 2020.   This additional period of time is allowed to

           complete discovery that is already outstanding and is

           not intended to reopen the window for requesting

           further discovery.     Furthermore, no later than May 15,

           2020, the parties should file any necessary motions to

           ensure that outstanding discovery disputes, including

           those involving third parties, may be decided prior to

           the June 12, 2020 deadline.       See ECF No. 365.

     2.    Fact Witness Depositions are to be completed by July

           27, 2020.




                                    3
Case 3:17-cv-01362 Document 410 Filed 05/11/20 Page 4 of 5 PageID #: 8676



   3.    Plaintiffs’ Expert Reports are due by August 3, 2020,

         and Defendants’ Expert Reports are due by August 13,

         2020.

   4.    Expert Witness Depositions are to be completed by

         September 15, 2020.

   5.    Daubert Motions are to be filed no later than September

         22, 2020 with responses due no later than September 29,

         2020.   Replies, if any, must be filed no later than

         October 5, 2020.

   6.    Motions in limine are to be filed no later than

         September 22, 2020 with responses due no later than

         September 29, 2020.

   7.    Motions for summary judgment and other dispositive

         motions are to be filed no later than September 22,

         2020 with responses due no later than September 29,

         2020.   Replies, if any, must be filed no later than

         October 5, 2020.

   8.    Trial of this matter will begin on October 19, 2020, at

         9:30 a.m., in Charleston.       It is anticipated that the

         court will proceed with opening arguments on this date

         and then plaintiffs will have six weeks to present

         their case.     After a break, defendants will begin their

         case on January 4, 2021.


                                   4
 Case 3:17-cv-01362 Document 410 Filed 05/11/20 Page 5 of 5 PageID #: 8677



     9.   A hearing is hereby scheduled for October 14, 2020, at

          10:00 a.m., in Charleston, at which time the court will

          address any pretrial issues that remain outstanding

          including holding any necessary Daubert hearings.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record and Special Master Wilkes.

           IT IS SO ORDERED this 11th day of May, 2020.

                                 ENTER:




                                  David A. Faber
                                  Senior United States District Judge




                                    5
